FILED
                           NOT FOR PUBLICATION                               FEB 21 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-50058

              Plaintiff-Appellee,                D.C. No. 3:13-cr-00775-JLS

 v.                                              MEMORANDUM*

VANESSA MARIA BISHOP,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Vanessa Maria Bishop appeals from the district court’s order denying her

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bishop contends that she is entitled to a sentence reduction under

Amendment 782 to the Sentencing Guidelines. Contrary to Bishop’s contention,

the district court properly calculated her amended Guidelines range without

considering the four-level fast-track departure that the court granted at her original

sentencing. See U.S.S.G. § 1B1.10 cmt. n.1(A); United States v. Ornelas, 825 F.3d
548, 555 (9th Cir. 2016). Because Bishop received a 70-month sentence, which is

below the amended Guidelines range, the district court properly denied her motion

for a sentence reduction. See U.S.S.G. § 1B1.10(b)(2)(A) (“[T]he court shall not

reduce the defendant’s term of imprisonment under 18 U.S.C. § 3582(c)(2) and this

policy statement to a term that is less than the minimum of the amended guideline

range.”).

      AFFIRMED.




                                           2                                    16-50058